DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed 10/27/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, filed 10/27/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
Claims 1-11 and 15-22 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 38-41 and 43 are pending and the following list summarizes their status:
Claims 1-9, 11, and 15 have been amended
Claims 12-14 have been cancelled
Claims 16-22 are new
Claims 1-11 and 15 are rejected under 35 U.S.C. § 112
Claims 1-11 and 15-22 are rejected under 35 U.S.C. § 103
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “203” referring to the diaphragm.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both the “abdominal aorta” and “subdiaphragmatic aorta”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 18 is objected to because of the following informalities: the claim recites filtering a ventilator component (a ventilator being a specific machine) rather than a ventilatory component which is in line with the Applicant’s disclosure.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 8, the claim recites calculating sub-diaphragmatic aortic flow. It is unclear how calculations of sub-diaphragmatic aortic flow are made according to or based on a functional model of the cardio-circulatory system. The only model disclosed in the applicant’s specification is the model of figure 1, which merely models how blood flows through the body of a mammal. The model produces no numbers so it is unclear how it is used for calculations. Paragraph [0023] of the applicant’s specification states that there are assumptions made about variations in volume based on the model, however, it is unclear what about the model provided shows this information itself such that it can be used to make calculations. For examination purposes, this limitation will be interpreted as using a model that provides a general understanding of how blood flows through a body in order to be able to perform calculations. Any reference that teaches measuring blood flow through the thorax or abdomen will meet this limitation because it shows that the inventor used an understanding of a functional model of the cardio-respiratory system to develop the measurements.
Any claims rejected in this section and not explicitly mentioned above are rejected for depending from a rejected base claim.
Response to Arguments Regarding Claim Rejections Under 35 USC § 112
Applicant’s arguments, see page 9, filed 10/27/2020, with respect to the claim rejections for written description have been fully considered and are persuasive because claims 1 and 8 were amended to recite a cardio-circulatory system, which has support in figure 1, and claims 12-14 have been cancelled. Therefore, the claim rejections under 35 USC § 112(a) have been withdrawn.  
Applicant’s arguments, see pages 10 and 11, filed 10/27/2020, with respect to the claim rejections for indefiniteness have been fully considered but are not entirely persuasive.
Regarding Applicant’s arguments on pages 10 and 11 regarding the well understood structure of zigzags and the thoracic volume causing signals of variation, the examiner agrees. Therefore, these rejections have been withdrawn
Regarding Applicants arguments on page 10 that the model uses a calibrated measurement of variations in thoracic volume related to cardiac activity, the examiner disagrees. Figure 1 is the only figure explained as showing a model and the figure does not include any measurements. It remains unclear what part of figure 1 can be used for calculations.
Response to Arguments Regarding Claim Rejections Under 35 USC § 101
Applicant’s arguments, see page 11, filed 10/27/2020, with respect to the claim rejections for non-statutory subject matter have been fully considered and are persuasive. The examiner has determined that it is not considered well-understood, routine, or conventional to combine inductive plethysmography with measuring subdiaphragmatic aortic flow (also referred to as abdominal aortic flow). It is common place in the art to identify cardiac parameters using inductive plethysmography, however, these seem to mostly focus on measurements performed in the thoracic region rather than determining flow in the abdominal region.
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Derchak et al. (US 20080255468 A1 - previously cited) in view of Wesseling et al. (US 3841313 A - previously cited).
(Abstract; rabbits are included and can be under 6000g), comprising: a thorax plethysmography by inductance measurement device ([0014] used for inductive plethysmography) comprising two electrically conductive extensible coils ([0043], [0053], and fig. 1C element 15; the size sensor bands are made using conductive loops) integral with a garment made of an extensible material ([0012] garments have elastic components) adjustable to a trunk of said mammal ([0053] and fig. 1C ; the size sensors are included in a garment around the trunk of the mammal); an electronic circuit configured to acquire a signal of variation in cross-section of each coil ([0044]; signals generated by the variable inductance IP sensors are demodulated and digitized by circuitry); and a processor ([0062] and fig. 3A; a processor is inherently used if the data is processed) configured to measure sub-diaphragmatic aortic flow of said mammal, by extracting a cardiac component of variations in volume of the thorax (Sackner et al. col 11 line 66-col 12 line 20 from reference US 6551252 B2, which is incorporated in its entirety into Derchak et al. in accordance with paragraph [0062]; Sackner et al. explains how to use the circuitry to extract cardiac signals from the IP sensors using timing components from the ECG sensors) from said signals of variation in cross-section of each coil ([0015] and fig. 3A; the size sensors can be responsive to aortic pulsations in the mid-trunk which means they show a change in volume over time, which is the definition of flow, as in fig. 3A element 81 for tidal volume) and from a functional model of a cardio-circulatory system according to which exchanges of blood between a thorax and a remainder of a body of said mammal include output of said blood by an abdominal aorta in a sub-diaphragmatic region and input of said blood via an inferior vena cava ([0015] aortic pulsations can be measured through the mid-trunk).
However, Derchak et al. is silent on the processor being configured to calculate instantaneous sub-diaphragmatic aortic flow of said mammal. Wesseling et al. teaches a stroke volume meter that (col. 2 lines 35-37). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Derchak et al. to include calculating instantaneous aortic flow as taught by Wesseling et al. as a combination of known prior art elements to yield the predictable result of calculating a stroke volume in the sub-diaphragmatic aorta.
Regarding claims 2 and 3, Derchak et al. discloses a system that uses coils around the trunk of an animal, including rodents ([0010]), as size sensors that gather signals responsive to indicia of subject sizes such as lengths, circumferences, diameters, or equivalent measures of selected portions of the animal. However, Derchak et al. is silent on a diameter of each of said coils coil in a free state being at least one of: between 2 and 15 cm or a space between said coils is between 0.5 and 5 cm and the coils being arranged in zigzag and, in a free state, at least one of: a spatial period of said zigzags is between 0.5 and 1.5 cm and/or a range of said zigzags is between 0.5 and 3 cm. It is noted that the Applicant’s specification fails to provide details of criticality or unexpected results regarding the exact specifications of the coils. Furthermore, MPEP 2144.05 states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Given that the system of Derchak et al. can be used on small animals whose trunks fall within these measurement ranges (i.e. rodents), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to realize a specific positioning and configuration of coils and their structure through routine optimization to provide accurate sensing capabilities according to the morphological criteria of the species being evaluated. 
Regarding claim 4, Derchak et al. discloses a system further comprising a coil integral ([0043], [0053], and fig. 1C element 15; the size sensor bands are made using conductive loops) with said ([0014] used for inductive plethysmography).
Regarding claim 5, Derchak et al. discloses a system further comprising an electrocardiographic sensor integral with said garment ([0016] garments can include ECG electrodes).
Regarding claim 6, Derchak et al. discloses a system further comprising an accelerometer integral with said garment ([0016] garments can include accelerometers as activity sensors).
Regarding claim 8, Derchak et al. discloses a method for non-invasive measurement of an aortic flow in a sub-diaphragmatic region in a laboratory mammal of a mass of under 6000g, comprising: acquiring, by an electronic circuit, a thoracic plethysmography signal by inductance measurement ([0014] used for inductive plethysmography) by two electrically conductive extensible coils ([0044]; signals generated by the variable inductance IP sensors are demodulated and digitized by circuitry); integral with a garment made of an extensible material ([0012] garments have elastic components) and adjustable to a trunk of said mammal ([0053] and fig. 1C ; the size sensors are included in a garment around the trunk of the mammal and the garment inherently has a measure of elasticity); and extracting, by a processor ([0062] and fig. 3A; a processor is inherently used if the data is processed), from said plethysmographic signal, a cardiac component of variations in volume of a thorax ([0015] the size sensors can be responsive to aortic pulsations) and calculating sub-diaphragmatic aortic flow on a basis of a functional model of a cardio-circulatory system according to which exchanges of blood between said thorax and a remainder the rest of a body of said mammal include output of blood via an abdominal aorta in a sub-diaphragmatic region and input of blood via an inferior vena cava ([0015] and fig. 3A; aortic pulsations can be measured through the mid-trunk and shown as a change in volume over time, which is a deduction of flow, as in fig. 3A element 81 for tidal volume).
A0,sd (t) = - dVbt(t)/dt + Qc, where DA0,sd is said sub-diaphragmatic aortic flow, t is time, Vbt(t) is the cardiac component of variations in volume of said thorax and Qc is an average cardiac output of said mammal. Wesseling et al. teaches a stroke volume meter that calculates an individual stroke volume of blood by integrating a pulsating part of the aorta pressure over the duration of the flow (col. 2 lines 35-37). Given that Wesseling et al. teaches that an integrating calculation can be performed to determine the stroke volume, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine an equation that includes the derivative to be integrated to yield the stroke volume through the aorta.
Regarding claim 10, Derchak et al. in view of Wesseling et al., as applied to claim 9, discloses a method wherein an average cardiac output is determined. However, Derchak et al. is silent on calculating an average of a signal dVbt(t)/dt on a last third of a cardiac cycle of said mammal and assigning said average value to said average cardiac output. Wesseling et al. teaches that the end part of a cardiac cycle waveform (fig. 1 t0-t1 and t2-t3) is constant with no blood flow through the aorta (col. 2 lines 29-35). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Derchak et al. in view of Wesseling et al. to include an average value of a last third of a cardiac cycle waveform in an equation for a stroke volume to yield the predictable result of accounting for a constant flow value.
Regarding claim 11, Derchak et al. discloses a method wherein a respiratory plethysmography measurement is further acquired by inductance measurement of said mammal owing to an additional coil integral with said garment and configured to surround the abdomen of said mammal ([0043] and fig. 1; for smaller animals the sensitivity is increased if the RIP sensors encircle the body part two or three or more times and the figure shows a band over the abdomen).
([0017] transmission can be wireless links) and is conscious (Abstract; used with restrained or unstrained animals to evaluate periods of restfulness and wakefulness ).
Regarding claim 16, Derchak et al. discloses an aortic flow measurement system comprising: a tubular garment configured to surround a laboratory animal's thorax (fig. 1 shows the garment around a monkey’s thorax); multiple, electrically conductive and extensible coils coupled to the garment, said coils having a nomial inductance configured for said laboratory animal's thorax ([0043], [0053], and fig. 1C element 15; the size sensor bands are made using conductive loops), said coils operably providing a thoracic plethysmography measurement by said inductance ([0014] used for inductive plethysmography); a circuit, carried on the garment, configured to acquire a signal of variation in thoracic volume ([0044]; signals generated by the variable inductance IP sensors are demodulated and digitized by circuitry located in a portable data unit carried by the animal) and extract a cardiac component (Sackner et al. col 11 line 66-col 12 line 20 from reference US 6551252 B2, which is incorporated in its entirety into Derchak et al. in accordance with paragraph [0062]; Sackner et al. explains how to use the circuitry to extract cardiac signals from the IP sensors using timing components from the ECG sensors); and a computer ([0021] external computer systems process data) configured to determine sub-diaphragmatic aortic flow from said cardiac component ([0015] aortic pulsations can be measured through the mid-trunk), 
However, Derchak et al. is silent on the computer being configured to calculate instantaneous sub-diaphragmatic aortic flow of said mammal and calculating an average of a signal on a last third of a cardiac cycle. Wesseling et al. teaches a stroke volume meter that calculates an individual stroke volume of blood by integrating a pulsating part of the aorta pressure over the duration of the flow (col. 2 lines 35-37). Wesseling et al. also teaches that the end part of a cardiac cycle waveform (fig. 1 t0-t1 and t2-t3) (col. 2 lines 29-35). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Derchak et al. in view of Wesseling et al. to include calculating instantaneous aortic flow and an average value of a last third of a cardiac cycle waveform in an equation for a stroke volume to yield the predictable result of calculating a stroke volume in the sub-diaphragmatic aorta and accounting for a constant flow value.
Regarding claim 17, Derchak et al. discloses a system that uses coils around the trunk of an animal, including rodents ([0010]), as size sensors that gather signals responsive to indicia of subject sizes such as lengths, circumferences, diameters, or equivalent measures of selected portions of the animal. However, Derchak et al. is silent on a diameter of each of said coils coil in a free state being at least one of: between 2 and 15 cm or a space between said coils is between 0.5 and 5 cm and the coils being arranged in zigzag and, in a free state, at least one of: a spatial period of said zigzags is between 0.5 and 1.5 cm and/or a range of said zigzags is between 0.5 and 3 cm. It is noted that the Applicant’s specification fails to provide details of criticality or unexpected results regarding the exact specifications of the coils. Furthermore, MPEP 2144.05 states that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Given that the system of Derchak et al. can be used on small animals whose trunks fall within these measurement ranges (i.e. rodents), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to realize a specific positioning and configuration of coils and their structure through routine optimization to provide accurate sensing capabilities according to the morphological criteria of the species being evaluated. 
Regarding claim 18, Derchak et al. discloses a system wherein said circuit isolates said cardiac component and filters a ventilator component of said signal (Sackner et al. col 11 line 66-col 12 line 20 from reference US 6551252 B2, which is incorporated in its entirety into Derchak et al. in accordance with paragraph [0062]; Sackner et al. explains how to use the circuitry to extract cardiac signals from the IP sensors using timing components from the ECG sensors).
Regarding claim 19, Derchak et al. discloses a system further comprising an electrocardiographic sensor coupled to said garment ([0016] garments can include ECG electrodes).
Regarding claim 21, Derchak et al. discloses a system further comprising another coil coupled to an abdominal region of said garment and being configured to enable plethysmographic measuring of ventilatory order ([0043] and fig. 1; for smaller animals the sensitivity is increased if the RIP sensors encircle the body part two or three or more times and the figure shows a band over the abdomen).
Regarding claim 22, Derchak et al. discloses a system further comprising an accelerometer carried on the garment, operably assisting with filtering out of movement artefacts ([0016] garments can include accelerometers as activity sensors).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Derchak et al. in view of Wesseling et al., as applied to claim 1, and further in view of Groch et al. (US 4546777 A - previously cited).
Regarding claim 7, Derchak et al. discloses a system further comprising a microphone integral with said garment, said microphone being configured to record animal vocalizations ([0091]). However, Derchak et al. is silent on a microphone configured to record cardiac sounds of the mammal. Groch et al. teaches a heart sound detector (col. 6 lines 29-35; microphone) that detects heart sounds to produce information on various heart cycle parameters, including heart rate (col. 5 lines 30-39). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Derchak et al. to include a microphone configured to record cardiac sounds of the mammal as taught by Groch et al. as a combination of known prior art elements to .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Derchak et al. in view of Wesseling et al., as applied to claim 16, and further in view of Schmulewitz (US 5782774 A).
Regarding claim 18, Derchak et al. in view of Wesseling et al. discloses a system that measures sub-diaphragmatic aortic flow. However, Derchak et al. in view of Wesseling et al.is silent on the system further comprising an implanted aortic ring operably directly measuring an aorta flow by transit time of ultrasound, and assisting said computer with calibration. Schmulewitz teaches that a Doppler ultrasound flow probe can be implanted on the ascending aorta to obtain samples for correlation to the output of Doppler measurements with data obtained in another manner (col 11 lines 58-65). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Derchak et al. in view of Wesseling et al. to include an implanted ultrasound flow probe to directly measure an aorta flow as taught by Schmulewitz as a combination of known prior art elements in the same field of aortic flow measurements to yield the predictable result of being able to compare the measurements from ultrasound with those obtained using another method.
Response to Arguments Regarding 35 USC § 103
Applicant’s arguments, see pages 14-16, filed 10/27/2020, with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  
Regarding Applicant’s arguments on page 14 continuing to page 15 that Derchak does not disclose calculating an instantaneous sub-diaphragmatic aortic flow of an animal, the examiner agrees. Derchak is relied upon in combination with Wesseling to disclose the entire limitation. Derchak is not only concerned with inspiratory and expiratory flows as the Applicant asserts. Derchak clearly states in paragraph [0015] that the sensors can also be responsive to cardiac and/or aortic pulsations in the mid-trunk region which includes the abdominal aorta. Furthermore, Derchak states in paragraph [0062] that 
Regarding Applicant’s arguments on page 15 that Wesseling does not teach calculation of the instantaneous sub-diaphragmatic aortic flow, the examiner disagrees. Wesseling states in column two that a stroke volume can be calculated by integrating a pulsating part of the aorta pressure over the duration of the flow pulse. Therefore the flow through the aorta at any given instantaneous moment is governed by a derivative equation of volume with respect to time. This is why it would have been obvious to one of ordinary skill in the art to identify the derivative equation that would lead to the stroke volume.
Regarding Applicant’s arguments on page 15 that Wesseling teaches an invasive method, the examiner agrees. However, Wesseling is not relied upon for teaching the methods of obtaining measurements, but merely calculations. Given that the two are in the same field of endeavor of measuring cardio-circulatory parameter, it would have been obvious to one of ordinary skill in the art to combine the references.
Regarding Applicant’s arguments on page 16 that the Examiner’s assertions of routine optimization are challenged as lacking support, the examiner disagrees. The examiner cited the MPEP as support and provided proper rationale for the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791